United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3546
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                          Javier Santos Garcia-Hernandez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the District of South Dakota - Sioux Falls
                                   ____________

                             Submitted: April 20, 2017
                               Filed: April 28, 2017
                                   [Unpublished]
                                  ____________

Before RILEY, MURPHY, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Javier Santos Garcia-Hernandez (Garcia) directly appeals the judgment of the
district court1 entered upon a jury verdict finding him guilty of conspiracy to

      1
       The Honorable Karen E. Schreier, United States District Judge for the District
of South Dakota.
distribute a controlled substance, in violation of 21 U.S.C. §§ 841(a)(1) and 846. The
district court sentenced Garcia at the bottom of the advisory Guidelines range to 121
months in prison, and on appeal, he challenges the reasonableness of the sentence in
a brief filed under Anders v. California, 386 U.S. 738 (1967). Following careful
review, we find no abuse of discretion. See United States v. Harlan, 815 F.3d 1100,
1107 (8th Cir. 2016) (standard of review; a within-Guidelines sentence is presumed
reasonable on appeal). In addition, we found no nonfrivolous issue during our
independent review in accordance with Penson v. Ohio, 488 U.S. 75, 80 (1988).

      The judgment of the district court is affirmed, and counsel’s motion to
withdraw is granted.
                     ______________________________




                                         -2-